 

Exhibit 10.20

 

COMMERCIAL LEASE

 

This COMMERCIAL LEASE (the “Lease”) made and entered into this 23 day of May,
2014 (the “Effective Date”) by and between Twin Lakes Office Park (“Lessor”) and
Advanzeon Solutions, Inc a Delaware Corporation (“Lessee”), the foregoing
sometimes being herein referred to individually as a “Party” or collectively as
the “Parties”.

 

W I T N E S S E T H:

 

NOW, THEREFORE for and in consideration of the mutual promises and covenants
container hereinbelow and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

1.          Lease of Leased Premises. In consideration of the Rent (as defined
hereinbelow) to be paid by Lessee to Lessor, and of the covenants terms and
conditions to be kept and performed as herein provided, Lessor does hereby lease
and rent unto Lessee and Lessee does hereby accept a lease upon the following
described Leased Premises (the “Leased Premises”):

 

2901 W. BUSCH BOULEVARD, UNIT 701, TAMPA, FL 33618

 

This Lease shall include the nonexclusive right to use the parking areas,
roadways, means of ingress and egress, sidewalks, and other areas, and
surroundings of the project which are included for the common use and enjoyment
of Lessee and third persons (the “Common Areas”).

 

2.          Acceptance of Leased Premises. Lessee warrants and represents that
it has had a sufficient opportunity to inspect the Leased Premises and that it
has found the same to be suitable for Lessee’s intended use Lessee hereby
accepts the Leased Premises in its AS IS, WHERE IS, WITH ALL FAULTS SUBJECT ONLY
TO EXHIBIT A, LANDLORD’S WORK, condition, and further acknowledges and agrees
that, other than Lessor’s warranty of title, Lessor makes and has made no
warranties and/or representations concerning the condition of Leased Premises
and specifically disclaims any and all warranties (statutory or otherwise) of
merchantability, habitability and/or fitness for a particular use or purpose.

 

3.          Term of Lease; Holding Over. The term of this Lease (the “Term”)
shall be for five (5) years, commencing as of 12:01 AM on July 1, 2014 (the
“Commencement Date”) and ending as of 11:59 PM on June 30, 2019 (the “Expiration
Date”) unless sooner terminated as hereinafter provided. Each successive 12
month period during the Term is referred to herein as a “Lease Year”. Any
holding over by Lessee after the expiration or termination of this Lease, by
lapse of time or otherwise, shall not operate to extend or renew this Lease
except by express mutual written agreement between the parties hereto; and in
the absence of such agreement Lessee shall continue in possession as a
month-to-month Lessee only, except that the monthly Rent shall be increased to
an amount equal to 150% of the monthly installment paid in the month immediately
preceding the termination of this Lease and either party may thereafter
terminate such occupancy at the end of any calendar month by first giving to the
other party at least 30 days prior written notice.

 

4.          Rent. Lessee shall pay Lessor, as annual rent for the Leased
Premises (hereafter the “Rent”), without demand, deduction or set off, during
the entire Term of this Lease, the respective amount for each Lease Year, as set
forth on the table below together with Florida state sales tax on such amounts,
all of which shall be due and payable by Lessee to Lessor on the first day of
each successive calendar month throughout the Term of this Lease. The first and
last month’s rent ($5,949,58) will be due to Landlord upon the execution of this
Lease together with the Security Deposit as defined herein.

 

Lease Year Monthly Installment1       Months 1-12 $2,300.00 .9978 Per SF Months
13-24 $3,358.87 1.4572 Months 25-36 $3,453.83 1.4984 Months 37-48 $3,551.65
1.5408 Months 49-60 $3,652.40 1.5846

 

1 Does not include the sales tax and or any other amounts due under this Lease

 

5.          Late Fees and Interest. Any installment of Rent due hereunder that
is not received by Lessor on or by the 10th day of the respective month in which
it became due and payable, shall be assessed late payment fee of 5% of the
unpaid amount due for each month or fraction thereof, or such lesser amount as
may be the maximum amount permitted by law, until paid. All unpaid amounts due
and owing as of the 11th day of the respective month in which they became due
and payable shall accrue interest at a rate equal to the lesser of 18% per annum
or the maximum non-usurious rate chargeable under applicable law. Any partial
payments received by Lessor may, in Lessor’s sole and absolute discretion, be
applied in the following order, first to the payment of any late fees then to
the payment of any accrued interest, then to the payment of any attorneys’ fees
and/or collection costs and lastly to any Rent due hereunder.

 

6.          Lessor’s Lien for Rent. Lessee acknowledges and confirms that Lessor
has and shall have, throughout the Term of this Lease, a lien upon all of
Lessor’s goods, chattels, furnishings, equipment, fixtures and other personal
property located from time to time, upon, within or about the Leased Premises,
with such lien securing the payment of Rent and all other amounts due and owing
from Lessee to Lessor hereunder. The foregoing lien may, upon default of Lessee
hereunder, be enforced by Lessor, subject to applicable law. through distress
proceedings, foreclosure suit or by taking and sale of such personal property in
the such manner as may be exercised in connection with a chattel mortgage or
other security agreement. Said lien in subordinate to Tenant’s shareholders and
lenders. The exercise of rights by Lessor with respect to its lien hereunder
shall not preclude Lessor from pursuing any and all other rights and/or remedies
that it may have, in contract, at law or in equity, it being acknowledged and
agreed that Lessor’s rights and remedies in the event of a default by Lessee
shall be cumulative and not mutually exclusive.

 

7.          Operating Expenses, Insurance, Property Tax & Other Additional Rent.
Tenant shall pay to Landlord its Pro Rata Share of the amount by which the
Operating Expenses (defined below) exceed the Operating Expenses for the Base
Year (“Operating Expense Increase’’). As used in this Lease, the term “Operating
Expenses” means all expenses and disbursements (subject to the limitations set
forth below) that Landlord incurs in connection with the ownership, operation
management, and maintenance of the Project, determined in accordance with sound
accounting principles consistently applied, including the following costs: (i)
wages and salaries of all on-site employees engaged in the operation,
maintenance or security of the Project (together with Landlords reasonable
allocation of expenses of off-site employees who perform a portion of their
services in connection with the operation, maintenance or security of the
Project), including taxes, insurance and benefits relating thereto; (ii) all
supplies and materials used in the operation, maintenance repair, and security
of the Project: (iii) costs for improvement made to the Project which, although
capital in nature, are expected to reduce the normal operating costs (including
all utility costs) of the Project, as amortized using a commercially reasonable
interest rate over the time period reasonably estimated by Landlord to recover
the costs thereof taking into consideration the anticipated cost savings, as
determined by Landlord using its good faith, commercially reasonable judgment,
as well as capital improvements made in order to comply with any Law hereafter
promulgated or any interpretation hereafter rendered with respect to any
existing Law, as amortized using a commercially reasonable interest rate over
the useful economic life of such improvements as determined by Landlord in its
reasonable description; (iv) cost of all utilities, except the cost of utilities
for individual tenant spaces; (vi) repairs, and general maintenance of the
Project including the roof sprinkler system, landscaping, drainage, lighting,
signage. utilities, and similar systems and structures of the Project; (vii)
fair market rental and other costs with respect to the management office for the
Project; and (viii) service, maintenance and management contracts for the
operation, maintenance, management repair, replacement, or security of the
Project. Operating Expenses shall not include costs for (i) repair, replacements
and general maintenance paid by proceeds of insurance or by Tenant or other
third parties; (ii) interest, amortization or other payments on loans to
Landlord; (iii) depreciation; (iv) leasing commissions; (v) legal expenses for
services, other than those that benefit the Project tenants generally (e.g, tax
disputes or Iiability issues); (vi) renovating or otherwise improving space for
occupants of the Project or vacant space in the project; and (vii) federal
income taxes imposed on or measured by the income of Landlord from the operation
of the Project.

 

a.           Tenant shall pay to Landlord its Pro Rata Share of the amount by
which the Insurance Expense (defined below) exceed the Insurance Expense for the
Base Year (“Insurance Expense Increase”) As used in this Lease, the term
“Insurance Expense” means all insurance premiums and other charges for insurance
on or in respect to the Project, including liability, property, flood, loss of
rents and other coverage.

 



Page 1 of 7       Lessee: [img001_v1.jpg]    Lessor: [img002_v1.jpg] 

 

 



 

 

 

b.          Tenant shall pay to Landlord its Pro Rata Share of the amount by
which the Tax Expense (defined below) exceed the Tax Expenses for the Base Year
(“Tax Expense Increase”). As used in this Lease, the term “Tax Expense” shall
mean all ad valorem real estate and tangible personal property taxes including
all consulting fees paid in an effort to reduce the amount of taxes owed.

 

c.          Landlord may make a good faith estimate of the Operating Expenses,
Insurance Expense, and Tax Expense in be due by Tenant for any calendar year or
part thereof during the Lease Term. During each calendar year or partial
calendar year of the Lease Term (after the Base Year), Tenant shall pay to
Landlord, in advance concurrently with each monthly installment of Base Monthly
Rent, an amount equal to the estimated Operating Expense Increase, Insurance
Expense Increase, and Tax Expense Increase for such calendar year or part
thereof divided by the number of months therein, From time to time. Landlord may
estimate and re-estimate the Operating Expense increase, Insurance Expense
Increase, and Tax Expense increase payable by Tenant and deliver a copy of the
estimate or re-estimate to Tenant Thereafter, the monthly installments of
Operating Expense Increase, Insurance Expense increase, and Tax Expense Increase
payable by Tenant shall be appropriately adjusted in accordance with the
estimations so that, by the end of the calendar year in question, Tenant shall
have paid all of the Operating Expense Increase. Insurance Expense Increase, and
Tax Expense Increase as estimated by Landlord. Any amounts paid based on such an
estimate shall be subject to adjustment as herein provided when actual Operating
Expense Increase, Insurance Expense Increase, and Tax Expense Increase are
available for such calendar year. All such Operating Expense Increase Insurance
Expense Increase and Tax Expense. Increase shall be treated as Additional Rent.
The Base Year is defined as calendar year in which the lease was executed.

 

d.         By April 1 of each calendar year, or as soon thereafter as
practicable, Landlord shall furnish to Tenant a statement of Operating Expenses.
Insurance Expense, and Tax Expense for the previous calendar year or portion
thereof, in each case adjusted as provided in. Section 2.f. (the “ Operating
Expenses, Insurance Expense, and Tax Expense Statement”). If Tenant’s estimated
payments of Operating Expense Increase, Insurance Expense Increase, and Tax
Expense Increase under this Section 2 for the year or the portion thereof
covered by the Operating Expense, insurance Expense, and Tax Expense Statement
exceed Tenant’s Pm Rata Share of such items as indicated in the Operating
Expenses. Insurance Expense. and Tax Expense Statement, then Landlord shall
promptly credit or reimburse Tenant for such excess; Likewise, if Tenant s
estimated payments of Operating Expense Increase. Insurance Expense Increase,
and Tax Expense Increase under this Section 2 for such year are less than
Tenant’s Pro Rata Share of such items as indicated in the Operating Expenses,
Insurance Expense, and Tax Expense Statement, then Tenant shall pay Landlord
such deficiency within ten (10) days after mailing of the Operating Expenses.
Insurance Expense and Tax Expense Statement.

 

e.          Tenant will pay Landlord all state and local sales, excise and use
taxes imposed by law on all Base Rent, Additional Rent and other charges or
services due from Tenant to Landlord under this Lease, Said taxes to be remitted
together with the Base Rent, Additional Rent, charges, or service to which they
pertain.

 

All amounts payable by Tenant according to this Section 8 will be payable as
rent, without abatement, reduction, recoupment, deduction or offset. If Tenant
fails to pay any amounts due according to this Section, Landlord will have all
the rights and remedies available to it on account of Tenant’s failure to pay
rent.

 

8.          Security Deposit. Upon the execution of this Lease, Lessee shall
deposit with lessor the sum of $3,500 (the “Security Deposit”) as the security
for the performance of Lessee’s obligations under this Lease including, without
limitation, the surrender of possession of the Leased Premises to Lessor as
provided herein, it being expressly understood and agreed that such Deposit is
not an advance Rent deposit or a measure of Lessor’s damages in case of Lessee’s
default If Lessor applies any part of the Deposit to cure any default of lessee,
Lessee shall, upon demand, remit to Lessor the amount so applied so that Lessor
shall have the full Deposit on hand at all times during the Term of this Lease.
Lessee agrees that the Deposit may be commingled with other deposits held by
Lessor, that no interest shall be due in connection there with and that Lessor
shall not be obligated to apply the Deposit in Rent and/or am other charges in
arrears or to damages for Lessee’s failure to perform under the Lease; provided,
however Lessor may so apply the Deposit, in Lessor’s sole and unfettered
discretion, and Lessor’s right to possession of the Leased Premises for
nonpayment of Rent or for any other reason shall not in any way be affected by
reason of the fact that Lessor holds such Deposit.

 

9.          Occupancy and Use. Lessee may use the Leased Premises for any lawful
use permitted by the zoning designation of the Leased Premises and for no other
purpose. Lessee shall he responsible for ascertaining that its proposed use is,
in fact, permissible under the current zoning designation, and Lessee shall be
responsible for obtaining any and all permits, licenses and/or other approvals
governmental and/or regulatory agencies or entities having jurisdiction over the
Leased Premises and/or lessee’s proposed business operations. Lessee’s use of
the Leased Premises shall be conducted in compliance with all laws, orders and
regulations of federal, state, county and municipal authorities, and with any
direction or recommendation of and public officer or officers, pursuant to law
and shall bear all costs of any kind or nature whatsoever occasioned by or
necessary for compliance with the same Lessor shall cause the Leased Premises,
and the common areas to comply with all laws, orders and regulations of federal,
state, count) and municipal authorities, and with any direction or
recommendation of any public officer or officers, except to the extent such
compliance is necessitated solely by virtue of Lessee’s particular use of the
Leased Premises.

 

10.       Rules and Regulations. Lessee shall observe and fully comply (and
cause all third parties under its control and/or direction to observe and fully
comply) with any and all rules and regulations and/or use restrictions (the
“Rules & Regulations”) concerning the Common Areas and the use and enjoyment
thereof, as promulgated, from lime to time, by Lessor.

 

11.        Signage. No signs, advertisement or notices of any kind shall be
inscribed, painted or affixed upon, or be projected from any part of the Leased
Premises, except as may be permitted by the Lessor in its sole and absolute
discretion, and in any event, only such signs may only be located at the
entrance of the Leased Premises.

 

12.       Lessor’s Right of Entry. Lessor shall have the right, without charge
or diminution of Rent, to enter the Leased Premises at all reasonable times.
upon at least 24 hours advance notice. for the purpose of examining the Leased
Premises and making its required repairs, alterations or improvements either to
the Leased Premises or to utility lines or other facilities of the building in
which the Leased Premises are located, or to install such lines or facilities
Lessee shall, upon the discovery of any defect in or damage to the Leased
Premises or any need for repairs, which are the responsibility of the Lessor,
promptly report same to Lessor in writing, specifying such defect or damage.
Lessor shall make such repairs, alterations, improvements and installations as
arc its responsibility in a reasonable manner and with due diligence.

 

13.        Services Provided by Lessor. Lessor agrees to furnish the following
services “Services”) with respect to the Leased Premises and the Common Areas;

 

(a)          Potable water service for drinking and lavatory purposes.

 

(b)          Electric utility service to the Leased Premises for the operation
of standard lighting fixtures and general office equipment, including computers
and general service non-production type office cops machines (subject to Lessees
payment of the utility service fees therefor); provided, however, that Lessor
shall have no obligation to provide electric utility services in excess of that
customarily required for the number of convenience outlets and electrical
circuits existing in the Leased Premises as of the Effective Date hereof. if
Lessee requires electrical services in excess of that deemed by Lessor to be
standard, such services may he provided upon such conditions as Lessor may
reasonably determine (including, without limitation, the requirement that sub
meters be installed at Lessee’s expense), and Lessee shall bear the entire cost
of such excess Service based upon actual consumption (if sub metered) or Lessors
reasonable estimate of the cost of such excess service.

 

(c)          Heating and air conditioning for the reasonably comfortable use and
occupancy of the Leased Premises within an acceptable temperature range, as
determined by Lessor in its sole reasonable discretion; provided, however, that
heating and air conditioning service at any times other than normal business
hours of 8:00 AM Eastern and 6:00 PM or no more than 50 hours during any seven
(7) consecutive day period Eastern, Monday through Friday (weekends and national
holidays being excepted) may be furnished, at Lessee’s cost, not to exceed
$30.00 per hour, upon the written request of Lease delivered to Lessor no later
than 48 hours in advance of the date on which such services are required.

 

(d)          Illumination of Common Areas (including maintenance thereof and the
replacement of lighting fixtures, bulbs and ballasts, if and when required) in
the manner and to the extent deemed necessary by Lessor in us sole reasonable
discretion; provided, however, that Lessor shall have no) Liability to Lessee
its employees, agents, invitees, guests and/or licensees for Losses due to theft
or burglary and/or damage, of vandalism caused by third parties.

 

(e)           General maintenance and repair of all parking areas, sidewalks,
landscape, hardscape and other improvements deemed or considered Common Areas.

 

Page 2 of 7       Lessee: [img001_v1.jpg]    Lessor: [img002_v1.jpg] 

 



 

 

 

Notwithstanding the foregoing, Lessor shall not be liable to Lessee or others
nor shall Lessee be entitled to an abatement of Rent on account of any
disruption or interruption in the delivery or provision of the Services by
Lessor hereunder, including, without limitation, any disruption or interruption
on account of equipment malfunction, causes of force majeure, or otherwise.

 

14.          Maintenance, Repairs and Alterations. Except as otherwise expressly
provided in this Lease, Lessor shall maintain and rnake all repairs and
replacements with respect to the building in which the Leased Premises are
located, including the roof, foundations, exterior walls, interior structural
walls, all structural components and all building systems, such as mechanical,
electrical, HVAC and plumbing, except to the extent caused by the negligent acts
or omissions of Lessee. Repairs or replacements shall be made within a
reasonable time (depending on the nature of the repair or replacement needed)
after receiving notice from Lessee or upon Lessor having actual knowledge of the
need for a repair or replacement.

 

Lessee shall, throughout the Term of this Lease, keep and maintain the Leased
Premises in good, clean and presentable condition and repair and shall commit no
waste with respect thereto. Upon the expiration or sooner termination of this
Lease, Lessee shall surrender the Leased Premises in as good condition as
existed on the Cornmencernent Date of this Lease, failing which, Lessor may
restore the same to their required condition and Lessee shall pay the cost
thereof upon demand. All of Lessee’s personal property, furniture, trade
fixtures, shelves, bins and machinery not removed from the Leased Premises when
Lessee vacates the Leased Premises on termination of this Lease shall thereupon
be conclusively presumed to have been abandoned by Lessee and forthwith become
Lessor’s property; provided, however, that Lessor may require lessee to remove
such personal property, furniture, trade fixtures, shelves, bins and machinery
or may have such property removed at Lessee’s expense.

 

Lessee shall make no alterations, additions or physical improvements to the
Leased Premises (including, but not limited to the installation of permanent or
semi-permanent partitions, walls, panels, shelving, floor coverings, cabinets
and similar items) without first obtaining the prior written consent of the
lessor, which consent shall not be unreasonably withheld in the case of minor
alterations to the Leased Premises to accommodate Lessee’s proposed use thereof.
All costs and expense of such alterations, additions or improvements shall be
borne solely by Lessee, and, if and to the extent that a building or alteration
permit is required therefor, all such work shall be performed by a licensed,
bonded contractor, approved, in advance, by Lessor (such approval not being
unreasonably withheld). Upon completion all additions, alterations and
improvements made by Lessee (excepting only movable office furniture, detached
bookshelves and similar equipment) shall become the property of the Lessor and
shall remain upon and be surrendered with the Leased Premises upon the
expiration or sooner termination of this Lease, unless otherwise agreed or
directed by Lessor.

 

Lessee agrees that it will make full and prompt payment of all sums necessary to
pay for the cost of repairs, alterations, improvements, changes or other work
done by Lessee to the Leased Premises and further agrees to indemnify and hold
harmless Lessor from and against any and all mechanic’s, materialmen’s or
laborer’s liens arising out of or from such work or the cost thereof which may
be asserted, claimed or charged against the Leased Premises. Notwithstanding
anything to the contrary contained in this Lease. IT IS AGREED THAT LESSOR’S
INTEREST IN THE LEASER PREMISES SHALL NOT BE SUBJECT TO ANY LIENS UNDER CHAPTER
713, FLORIDA STATUTES AND NOTICE IS HEREBY GIVEN THAT LESSOR SHALL NOT BE LIABLE
FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO LESSEE, OR
TO ANYONE HOLDING THE LEASED PREMISES OR ANY PART THEREOF THROUGH OR UNDER
LESSEE, AND THAT NO MECHANIC’S OR OTHER LIENS FOR ANY SUCH LABOR. SERVICES OR
MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF LESSOR IN AND TO THE LEASED
PREMISES. All persons dealing with Lessee are hereupon placed upon notice of the
foregoing prohibition provision.

 

In the event any notice or claim of lien shall be asserted of record against the
interest of Lessor in the Leased Premises on account of or in connection with
any improvement or work done by or for Lessee, or any person claiming by,
through or under Lessee, or for improvements or work the cost of which is the
responsibility of Lessee. Lessee agrees to have such notice or claim of lien
canceled and discharged of record as a claim against the interest of Lessor in
the Leased Premises, either by payment and satisfaction or by removal by
transfer to bond or deposit as permitted by law, within thirty (30) days after
notice to Lessee by Lessor, and in the event Lessec shall fail to do so Lessee
shall be considered in default under this Lease.

 

15.           Assignment and Subletting. Lessee shall not, without the prior
written consent of Lessor (which shall not be unreasonably withheld) assign this
Lease or sublease the Leased Premises, or any part thereof or grant any
concession or license within the Leased Premises, and any attempt to do any of
the foregoing shall be void and of no effect.

 

16.           Default. Each and all of the following events shall be deemed and
constitute events of default on the part of Lessee under the terms and
conditions of this Lease:

 

(a)       if any installment of Rent or any other sums required to be paid by
Lessee hereunder, or any part thereof, shall at any time be in arrears and
unpaid by the 5th day of the month;

 

(b)      if there be any default on the part of Lessee in the observance or
performance of any of the other covenants, agreements or conditions of this
Lease on the part of Lessee to be kept and performed and said default shall
continue for a period of 30 days after written notice thereof from Lessor to
Lessee (unless such default cannot reasonably be cured within 30 days and Lessee
shall have commenced to cure said default within said 30 days and continue
diligently to pursue the curing of same);

 

(c)     if Lessee shall file a petition in bankruptcy or be adjudicated a
bankrupt, or file any petition or answer seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief for itself under any present of future federal, state or other statute,
law or regulation or make an assignment for the benefit of creditors, or if any
trustee, receiver or liquidator of Lessee or of all of any substantial part of
its properties or of the Leased Premises shall be appointed in any action, suit
or proceeding by or against Lessee and such proceeding or action shall not have
been dismissed or bonded within 30 days after such appointment;

 

(d)    if the Leasehold estate hereby created shall be taken on execution or by
other process of law, except eminent domain; or

 

(c)     if Lessee shall vacate, abandon or fails to occupy the Leased Premises
for a period in excess of 30 days

 

17.          Lessor’s Remedies. In the event of any default set forth in Section
17 hereof. Lessor, may, at its option, exercise any and all of the following
remedies, in addition to those that may be available to Lessor, at law:

 

(a)       Lessor may, without terminating this Lease, enter upon the Leased
Premises, without being liable for prosecution or any claim for damages
therefore, and do whatever Lessee is obligated to do under the terms of this
Lease, in which event Lessee shall reimburse Lessor on demand for any expenses
which Lessor may incur thus effecting compliance with Lessee’s obligation under
this Lease and Lessor shall not be liable for any damages resulting to Lessee
from such action;

 

(b)       Lessor may, if it elects to do so, bring suit for the collection of
Rent and/or any damages resulting from Lessee’s default without entering into
possession of the Leased Premises or voiding this Lease;

 

(c)       Lessor may terminate this Lease after 15 days’ written notice to
Lessee, whereupon Lessee shall quit and surrender the Leased Premises by said
date, failing which, Lessor may enter upon the Leased Premises forthwith or at
any subsequent time without additional notice or demand, (which additional
notice or demand is hereby expressly waived by Lessee), without being liable for
prosecution of any claim for damages therefore, and expel Lessee and those
claiming under is and remove their effects without being guilty of any manner of
trespass, whereupon, Lessor may: (i) accelerate and declare the entire remaining
unpaid Rent and any and all other monies payable under this Lease for the
balance of the term hereof to be immediately due and payable; or (ii) collect
from Lessee, as liquidated damages, all past due Rent and other amounts due
Lessor up to the date of termination, plus the difference between Rent provided
for herein and the proceeds from any re-letting of the Leased Premises, payable
in monthly installments over the period that would otherwise have constituted
the remaining term, of this Lease, plus all expenscs in connection with such
re-letting including without limitation all costs, fees and expenses of
repossession, brokers, advertising, attorneys, courts, repairing, cleaning,
repainting and remodeling the Leased Premises for re-letting, less the proceeds
of any re-letting or the value of Lessor’s use of the Leased Premises.

 

(d)       Without waiving its rights to terminate at any time as provided above,
Lessor may retake possession of the Leased Premises, it being agreed that any
such retaking or the commencement and prosecution of any action by Lessor in
eviction, forcible entry and detainer, ejectment or otherwise, or any execution
of any judgment or decree obtained in any action to recover possession of the
Leased Premises shall not be construed as an election to terminate this Lease
unless Lessor expressly exercises its option hereinbefore provided to declare
the term hereof ended, whether or not such entry or reentry be, had or taken
under summary proceedings or otherwise, and shall not be deemed to have absolved
or discharged Lessee from any of its obligations and liabilities, for the
remainder of the current term of the Lease; rather, this Lease shall continue in
effect for the remainder of the then current term, and Lessee shall remain
liable and obligated under all of the covenants and conditions hereof during the
said period and shall pay as and when due the Rent and other amount, payable
hereunder as if Lessee had not defaulted. Lessor may re-lease the Leased
Premises for the account of Lessee, crediting the Rent received on such
re-leasing first to the costs of such re-leasing and then to any other amounts
owing by Lessee hereunder—Such continuance of this in case shall not constitute
any waiver or consent by lessor of or to said default or any subsequent default.

 







Page 3 of 7       Lessee: [img001_v1.jpg]    Lessor: [img002_v1.jpg] 

 

 

 

 

No remedy herein or otherwise conferred upon or reserved to Lessor shall be
considered exclusive of any other remedy, but the same shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute, and every power and remedy given by
the Lease to Lessor may be exercised from time to time and as often as the
occasion may rise or may be deemed expedient.

 

In addition to the foregoing remedies and regardless of which remedies Lessor
pursues. Lessee covenants that it will indemnify Lessor from and against any
reasonable loss and damage directly or indirectly sustained by reason of any
termination resulting from any event of default as provided above or the
enforcement or declaration of any rights and remedies of Lessor or obligations
of Lessee, whether arising under this lease or granted, permitted or imposed by
law or otherwise. Lessor’s damages hereunder shall include, but shall not be
limited to. any loss of Rent prior to or after re-leasing the Leased Premises,
brokers/salespersons commissions, advertising costs, reasonable costs of
repairing, and remodeling, the Leased Premises for re-leasing, moving and
storage charges incurred by Lessor in moving Lessees property and effects and
legal costs and reasonable Attorney’s fees incurred by Lessor in any proceedings
resulting from Lessee’s default, collecting any damages hereunder, obtaining
possession of the Leased Premises by summary process or otherwise or re-leasing
the Leased Premises, or the enforcement or declaration of any of the rights or
remedies of Lessor or obligations of Lessee, whether arising under this Lease or
granted, permitted or imposed by law or otherwise In the event that any court or
governmental authority shall limit any amount, which Lessor may be entitled to
recover under this paragraph. Lessor shall be entitled to recover the maximum
amount permitted under law . Nothing in this paragraph shall be deemed to limit
Lessor’s recovery from Lessee of the maximum amount permitted under law or of
any other sums or damages which Lessor may be entitled to so recover in addition
to the damages set forth herein

 

18.       Non-waiver of Defaults. No delay or omission of Lessor to execute any
right or power arising from any default shall impair any such right or power or
shall be construed to be a waiver of any such default or any acquiescence
therein. No waiver of any breach of any of the covenants of this Lease shall be
construed, taken or held to be a waiver of any other breach or waiver or
acquiescence in or consent to any further or succeeding breach of the same
covenant. Receipt by Lessor of less than the full amount due from Lessee shall
not be construed to be other than a payment on account of the amounts then due,
nor shall any statement on Lessee’s check or any letter accompanying Lessee’s
payment be deemed an accord and satisfaction, and Lessor may accept such payment
as a partial payment only. The rights herein given to receive, collect, sue or
distrain for any Rent or Rents, monies or payments, or to enforce the terms
provisions and conditions of this Lease, or to prevent the breach of
nonobservance thereof, or the exercise of any such right or of any other right
or remedy hereunder or otherwise granted or arising, shall not in any way affect
or impair or take away the right or power of Lessor to declare the term hereby
granted ended and to terminate this Lease as herein provided because of any
default in or breach of any of the covenants, provisions or conditions of this
lease.

 

19.      Fire and Casualty. In the event of the total destruction of the
building by fire or otherwise, or so much thereof that Lessee shall be unable to
operate its business, Lessor or Lessee, as the case may be, shall so notify
Lessee or Lessor within 60 days of the casualty, the Rent shall be paid up to
the date of the casualty, and from the date of the casualty, and henceforth,
this Lease shall cease and come to an end. In the event the Leased Premises or
the building in which the Leased Premises is located shall be partially damaged
by fire or other casualty, the same, except as hereinafter provided, shall be
repaired as speedily as possible by and at the expenses of Lessor, and the Rent
shall be shared in proportion to that part of the Leased Premises which are
untenable. However, if such damages resulted from or was contributed to by the
act, omission, fault or neglect of lessee, or Lessee’s employees invitees or
agents, then there shall be no abatement of Rent except to the extent recovered
from Rental insurance. In the event the Leased Premises arc not repaired and
tenable within 180 days after the damage or casually, Lessee shall have the
option to terminate this Lease at any time thereafter but prior to the Leased
Premises being repaired and made tenable. In the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Leased Premises
requires that the insurance proceeds be applied to such indebtedness, then
Lessor shall have the right to terminate this Lease by delivering written notice
of termination to Lessee within fifteen (15) days after such requirement is made
by any such holder, whereupon all rights and obligations hereunder shall cease
and terminate.

 

20.       Indemnification. Lessee shall indemnify, defend and hold Lessor
harmless against and from any and all claims, liabilities, demands, actions,
losses, damages, orders, judgments, penalties, fines and any and all costs and
expenses (including, without limitation, reasonable attorneys’ fees and costs of
litigation) incurred as a result of, in connection with or arising, directly or
indirectly, from Lessee’s occupation and/or use of the Leased Premises,
including, without limitation, injury to any person or damage to any property
occurring in, on or about the Leased Premises; provided, however, that Lessee
shall not be liable to indemnify Lessor with respect to any of the foregoing
arising out of the negligence gross negligence or intentional misconduct of
Lessor or any of its contractors, agents, employees, officers, partners or other
Lessees or their invitees.

 

21.       Casualty and General Liability Insurance. Lessor shall keep and
maintain, with respect to the Leased Premises and the building in which it is
located, the following policies of insurance, in such amounts and having such
deductibles as Lessor may, in its sole and absolute discretion, deem
appropriate: (i) property and casualty insurance: and (ii) comprehensive
general, public liability insurance. Commencing as of the second Lease Year.
Lessee shall pay its prorata share (calculated by multiplying the amount of
increase, if any, by a fraction, the numerator of which is the gross leasable
area of the Leased Premises, and the denominator of which is the total gross
leasable urea of all property insured by such policy or policies) of any
increase in the costs of such policies over the annual premium amount paid or
payable by Lessor as of the Effective Date hereof. Notwithstanding the
foregoing, lessee shall have no right to receive all or any portion of the
proceeds of such policies of insurance, with regard to any claims made
thereunder on account of casualty, damage to or loss of the Leased Premises
and/or the building which the Leased Premises is located.

 

22.          Personal Property Insurance. Lessee shall, at all times during the
Term of this Lease, keep and maintain, at Lessee’s sole cost and expense, such
policy or policies of insurance providing Lessee coverage (in such amounts and
having such deductibles as Lessee may deem appropriate) against loss or damage
to its equipment and other personal property in the Leased Premises by fire and
all other casualties usually covered under a fire and extended coverage policy
of casualty insurance. Any and all deductibles due and payable in connection
with covered losses hereunder shall be the responsibility of Lessee.

 

23.          Environmental Indemnification. Lessee hereby represents, warrants,
covenants and agrees to at all times to be, in all material respects, in
compliance with all state, federal, and local laws and regulations governing or
in any way relating to the generation, handling, manufacturing, treatment,
storage use, transportation, spillage, leakage dumping, discharge, or disposal
(weather legal or illegal, accidental or intentional) of any Hazardous Substance
(as defined hereinbelow). Lessee hereby agrees to indemnify, protect, defend,
(with counsel) and hold Lessor, its managers, officers, partners, directors,
shareholders, agents, lenders, and employees harmless from and against any and
all claims (including, without limitation, third party claims for personal
injury or real or personal property damage), actions, administrative
proceedings, judgments, damages, punitive damages, penalties, fines, costs,
liabilities (including sums paid in settlements of claims) and expense of
whatsoever kind and/or nature (including attorneys fees) arising out of or in
connection with directly or indirectly, the release or suspected release during
the Term of this Lease, of any Hazardous Substance in or into the air soil,
surface water, groundwater or soil vapor at, on about, under or within the
Leased Premises, or any portion thereof.

 

As used herein, the term “Hazardous Substances” means any hazardous or toxic
substances materials or wastes including, but not limited to those listed in the
United States Department of Transportation Tables, or by the Environmental
Protection Agency as Hazardous substances, or such substances, materials, and
wastes which are or become regulated under any applicable local, slate or
federal law including, without limitation, any material, waste, or substance
which is (i) petroleum, (ii) asbestos, (iii) polychlorinated biphenyls, (iv)
designated as a Hazardous Substance pursuant to sections of the Clean Water Act
defined as a Hazardous waste pursuant to Sections of the Resource Conservation
and Recovery Act defined as a Hazardous substance pursuant to sections of the
Comprehensive Environmental Response, Compensation and Liability Act, or defined
as Hazardous Substances pursuant to Florida Statutes.

 

24.       Eminent Domain. Should the Leased Premises or the building in which
the Leased Premises are located, be taken. appropriated or condemned for public
purposes, or voluntarily transferred in lieu of condemnation, in whole or in
such substantial part as to render the building unsuitable for Lessor’s purposes
or the Leased Premises unsuitable for Lessee’s purposes, the Term of this Lease
shall, at the option of Lessor in the first instance and at the option of Lessee
in the second instance, terminate when Lessee’s right to possession is
terminated If neither party exercises this option to terminate within 10 days
after the dale of such taking, or if the portion of the Leased Premises or the
building taken, appropriated, condemned or voluntarily transferred in lieu of
condemnation does not render the building unsuitable for lessor’s purposes or
the Leased Premises unsuitable for Lessee’s purposes, then this Lease shall
terminate only as to the part taken or conveyed on the date Lessee shall yield
possession, and Lessor shall make such repairs and alterations as may be
necessary to make the part not taken usable, and the Rental payable hereunder
shall be reduced in proportion to the part of the Leased Premises taken. Lessee
shall have the right to recover from the condemning authority, such compensation
as may be awarded to Lessee on account of interruption of Lessee’s business, for
moving and relocation expenses and for depreciation to and removal of Lessee’s
goods and trade fixtures.

 



Page 4 of 7       Lessee: [img001_v1.jpg]    Lessor: [img002_v1.jpg] 

  



 

 

 

25.       Subordination. Lessor reserves the right to sell, assign, transfer,
mortgage or convey any and all rights it may have in the building the Leased
Premises or this Lease, and to subject this Lease to the lien of any mortgage
[up to but not exceeding seventy-five percent (75%) of the fair market value of
the Leased Premises] now or hereafter placed upon the building or the Leased
Premises; provided, however, Lessee’s possession and occupancy shall not be
disturbed or the Lease modified, so long as Lessee shall comply with the
provisions of this Lease.

 

26.       Notices. Any notice required or permitted to be given under this Lease
shall be deemed to have been given if reduced to writing and delivered in person
or mailed by certified mail, postage prepaid, or by overnight delivery service,
to the party who is to receive such notice at the address set forth on the
signature page of this Lease or to such other places as may be designated in
writing by Lesser or Lessee. Delivery shall be deemed to have occurred upon
receipt or refusal of service.

 

27.       Estoppel Certificate. Lessee shall at any time and from time to time
upon not less, than 20 days’ prior written request from Lessor, execute,
acknowledge and deliver to Lessor a written certificate stating: (a) whether
this Lease is in full force and effect; (b) whether this Lease has been modified
or amended and, if so, identifying and describing any such modification or
amendment; (c) the date to which Rent has been paid; (d) whether Lessee knows of
any default on the part of Lessor and, if so, specifying the nature of such
default; and (e) that the improvements have been fully completed by Lessor in
accordance with the plans and specifications approved by Lessee, and that Lessee
is in full and complete possession thereof.

 

28.       Quiet Enjoyment. Lessor covenants with Lessee that Lessee, having
performed its covenants and agreements herein set forth, shall have quiet and
peaceable possession of the Leased Premises on the terms and conditions herein
provided.

 

29       Governing Law. This Lease shall be interpreted under the laws of the
state of Florida and venue for any litigation shall be proper in any county,
state or federal court located in Hillsborough County, Florida.

 

30.       Waivers. Neither party shall be considered to have waived any of the
rights, covenants or conditions of this Lease unless evidenced by its written
waiver; and the waiver of one default or right shall not constitute the waiver
of any other. The acceptance of Rent shall not be construed to be a waiver of
any breach or condition of this Lease.

 

31.       Successors. The provisions of this Lease shall be binding upon and
inure to the benefit of Lessor and Lessee, respectively, and their respective
successors, assigns, heirs, executors and administrators.

 

32.       Partial Invalidity. If any clause or provision of this Lease is
illegal, invalid or unenforceable under present or future laws, the remainder of
this Lease shall not be affected thereby; and there shall be added as part of
this Lease a replacement clause or provision or similar in terms to such
illegal, invalid or unenforceable clause or provisions as may be possible and be
legal, valid and enforceable.

 

33.       Relationship of the Parties. Lessor and Lessee agree that the
relationship between them is that of Lessor and Lessee and that Lessor is
leasing space to Lessee. It is not the intention of the parties, not shall
anything herein be constructed to constitute Lessor as a partner or joint
venture with Lessee, or as a “warehouseman” or a “bailee”.

 

34.       Headings. The headings as to the contents of particular paragraphs
herein are intended only for convenience and are in no way to be constructed as
a part of this Lease of as a limitation of the scope of the particular
paragraphs to which they refer.

 

35.       Survival of Obligations. All obligations of any party hereunder not
fully performed as of the expiration or earlier termination of the term of this
Lease shall survive the expiration or earlier termination of the term hereof for
a period commensurate with the applicable status of limitations that an action
could be maintained with respect thereto.

 

36.       Lessee Authority. Lessee represents and warrants to Lessor that Lessee
has the full right, power and authority to enter into this Lease and to fully
perform each and all of its obligations hereunder the party signing below has
the due and proper authority to execute and deliver this Lease.

 

37.       Redemption. Lessee hereby expressly waives any and all rights of
redemption, if any, granted by or under am present or future law in the event
Lessor shall obtain possession of the Leased Premises by virtue of the
provisions of this Lease, or otherwise.

 

38.       Waivee of Jury Trial. LESSOR, LESSEE AND GUARANTORS HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT Of, UNDER OR
IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT OF THE LESSOR ENTERING INTO THIS AGREEMENT.

 

39.       Radon Gas. RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN
IT HAS ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH
RISKS TO PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED
FEDERAL AND STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL
INFORMATION REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY
PUBLIC HEALTH UNIT. DISCLOSURE MADE PURSUANT TO §404.056(8), FLORIDA STATUES.

 

40.       Multiple Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be deemed and original and all together shall
constitute one and the same instrument.

 

41.       Construction. The parties have participated jointly in the negotiation
and drafting of this Lease. In the event that an ambiguity or question of intent
or interpretation arises, this Lease shall be construed as if drafted jointly by
the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Lease.

 

42.       Attorney’s Fees. In the event any litigation ensues with respect to
the rights, duties and obligations of the parties under this Lease, the
non-prevailing party in any such action or proceeding shall pay for all costs,
expenses and reasonable attorney’s fees incurred by the prevailing party in
enforcing the covenants and agreements of this Lease. The term “prevailing
party” as used herein, shall include, without limitation, a party who obtains
legal counsel and brings action against the other party by reason of the other
Party’s breach or default and obtains substantially the relief sought, whether
by compromise, settlement or judgment.

 

43.       Time is of the Essence. Time is of the essence in the full and
complete performance of each and every obligation of Lessee hereunder.

 

44.       Entire Agreement. This Lease and the Exhibits attached hereto
constitute the complete and entire understanding and agreement between Lessee
and Lessor. All prior inconsistent arrangements, understandings and/or
agreements whether oral or written, are hereby declared null and void.

 

INTENTIONALLY LEFT BLANK
SIGNATURE PAGE TO FLLOW

 

Page 5 of 7       Lessee: [img001_v1.jpg]    Lessor: [img002_v1.jpg] 

 



 

 

 

IN WITNESS WHEREOF, Lessor and Lessee have hereunto set their hands and seal on
the day and year first above written.

 

Witnesses: LESSOR:         Twin Lakes Office Park                  /s/ Clark A.
Marcus      Name:       Clark A. Marcus   By: /s/ Joseph A. Kennedy     Joseph
A. Kennedy, Manager                  /s/ Dagny Rivers      Name:       Dagny
Rivers   Address (for Notice purposes):         Twin Lakes Office Park
Attn: Joseph A. Kennedy
3410 Henderson Boulevard, Suite 200
Tampa, FL 33608



            LESSEE:         Advanzeon Solutions, Inc.   a(an)    
                 /s/ James L. Koenig      Name:       James L. Koenig   By:     
/s/ Clark A. Marcus   Name:  Clark A. Marcus   Title:              FEIN: ___ -
____________________                  /s/ Dagny Rivers     Name:         Dagny
Rivers   Address (for Notice purposes):         Attn:                 E-mail:  

 



Page 6 of 7       Lessee: [img001_v1.jpg]    Lessor: [img002_v1.jpg] 

 



 

 

 

EXHIBIT A

 

Landlord work

 

1.Landlord will demolish the walls as indicated on the attached Demo Plan.

2.Landlord will construct walls as indicated on the attached Premises plan.

3.New standard building paint & carpet throughout, wood floors to remain.

4.Replace damaged ceiling tiles and fix roof leaks.

5.HVAC to be in good working order.

6.All light bulbs and ballasts to be in good working order.

 

For additional layout detail see attached Premises plan and DEMO PLAN.

 



Page 7 of 7       Lessee: [img001_v1.jpg]    Lessor [img002_v1.jpg] 

 



 

 

 

 [img003_v1.jpg]

 



 

 

 

[img004_v1.jpg] 

 



 

 

 

AMENDMENT TO LEASE AGREEMENT

 

This amendment to lease agreement (the “amendment”) is made this 25th day of
June, 2014, by and between Advanzeon Solutions, Inc. “Tenant”) and Twin Lakes
Office Park (“Landlord”).

 

WITNESSETH

 

Whereas, Tenant and Landlord did enter into certain Lease Agreement (the
“Original Lease”) dated May 23, 2014 pursuant to which Tenant does lease from
Landlord Suite 701 in that office park in Tampa, Florida known as Twin Lakes
Office Park (formerly Lincoln Garden) at 2910 W. Busch Blvd., Tampa, Florida
(the “Premises”).

 

Whereas, Tenant and Landlord desire to modify and amend the Lease to add 1,008
rentable square feet to the Premises. Agreements of Original Lease will remain
unaltered except for specific changes defined by this amendment and will apply
to any succeeding tenant.

 

Now, therefore, Landlord and Tenant hereby covenant and agree as follows:

 

1.The Premises as defined in paragraph 1 of the Lease shall be revised to be:

 

2901 W. BUSCH BOULEVARD, UNITS 701 & 703, TAMPA, FL 33618

 

2.In accordance with paragraph 4 of the Lease the revised Rent will be as
follows:

 

Lease Year Monthly
Installment1     Months 1-12 $3,304.72 Months 13-24 $4,828.70 Months 25-36
$4,963.98 Months 37-48 $5,104.78 Months 49-60 $5,248.34

 

In witness whereof, the undersigned has caused this amendment to be executed and
delivered, on the day and year first written.

 

      Landlord         Twin Lakes Office Park   Witness                 By:    
Witness     Joseph A Kennedy         It’s President  

 

      Date:    

 

      Tenant         ADVANZEON SOLUTIONS, INC.   Witness  /s/ Sharon Mandel    
          By:  /s/ James L. Koenig   Witness  /s/ Dan Kane               It’s: 
Acting CFO  

 

      Date:  06-25-14  

 



1 of 1